Name: Council Regulation (EEC) No 3069/90 of 22 October 1990 again amending articles 6 and 17 of the Protocol concerning the concept of 'originating products' and methods of administrative Cooperation to the Cooperation Agreement between the European economic community and the Arab republic of Egypt
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  monetary relations;  Africa;  international trade
 Date Published: nan

 Avis juridique important|31990R3069Council Regulation (EEC) No 3069/90 of 22 October 1990 again amending articles 6 and 17 of the Protocol concerning the concept of 'originating products' and methods of administrative Cooperation to the Cooperation Agreement between the European economic community and the Arab republic of Egypt Official Journal L 295 , 26/10/1990 P. 0002 - 0002 Finnish special edition: Chapter 11 Volume 16 P. 0104 Swedish special edition: Chapter 11 Volume 16 P. 0104 COUNCIL REGULATION (EEC) No 3069/90 of 22 October 1990 again amending Articles 6 and 17 of the Protocol concerning the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (1) was signed on 18 January 1977 and entered into force on 1 November 1978; Whereas Article 6 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation (2) to the said Agreement (hereinafter referred to as 'the Protocol'), as amended by Decision No 1/81 (3) of the Cooperation Council, provides that, in the case of an automatic change in the base date applicable to the amounts expressed in ecus, the Community may introduce revised amounts when necessary; Whereas the equivalent value of the ecu in certain national currencies on 1 October 1988 was less than the corresponding value on 1 October 1986; whereas the automatic change in the base date would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documentary evidence; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ecus, HAS ADOPTED THIS REGULATION: Article 1 The Protocol is hereby amended as follows: 1. In the second subparagraph of Article 6 (1), ECU 2 590 shall be replaced by ECU 2 820; 2. In Article 17 (2), ECU 180 shall be replaced by ECU 200 and ECU 515 by ECU 565. Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1990. For the Council The President G. DE MICHELIS (1) OJ No L 266, 27. 9. 1978, p. 2. (2) OJ No L 266, 27. 9. 1978, p. 30. (3) OJ No L 357, 12. 12. 1981, p. 6.